Citation Nr: 1036585	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  99-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals, lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to 
November 1968 and from July 21, 1991 to January 3, 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim of entitlement to service connection for lung cancer.

In September 2003, the Veteran testified before a Veterans Law 
Judge, and in October 2009, he testified before the undersigned 
Veterans Law Judge, both seated at the RO in Oakland, California.  
Transcripts of the hearings have been associated with the claims 
file. 

In December 2009, the Board referred the issues of entitlement to 
service connection for a throat condition and entitlement to a 
total disability rating based on individual unemployability 
(TDIU) to the RO for adjudication and remanded the issue of 
entitlement to service connection for residuals, lung cancer, for 
additional development.  The file has now been returned to the 
Board for further consideration.


FINDING OF FACT

The appellant died on August [redacted], 2010, during the pendency of this 
appeal.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R.       § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the appellant.  38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


